Case 9:18-cv-80176-BB Document 379 Entered on FLSD Docket 01/15/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                            Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                 DR. CRAIG WRIGHT’S RESPONSE TO PLAINTIFFS’
              MOTION TO EXTEND DEADLINES AND TO CONTINUE TRIAL

         The complaint sets forth the issues in the case and those issues have not changed. To

  date, plaintiffs served 195 document requests and defendant has produced over 1.5 million pages

  of documents responsive to those requests; defendant has twice sat for his deposition; and

  defendant has responded to well over 25 interrogatories. Plaintiffs’ depositions are complete, the

  parties have deposed numerous non-parties, and expert depositions will be complete by Friday.

  Even before the Court entered the sanctions Order [D.E. 277] (the “Sanctions Order”), the parties

  had completed over eight months of extensive discovery.

         Plaintiffs now seek, inter alia, to again extend the discovery deadline and continue trial

  (their first request was on the basis that they needed to depose UK witnesses), arguing that they

  do not have the “benefit of Judge Reinhart’s order” and therefore they “cannot adequately

  prepare this case for trial in the original timeframe.” Motion [D.E. 377] at 2. This argument

  ignores that this case has been pending since February of 2018 and the parties had eight months

  of extensive discovery before the Sanctions Order. It also contradicts plaintiffs’ statements to this

  Court that they were preparing their case in the event that the Sanction Order was not affirmed:
Case 9:18-cv-80176-BB Document 379 Entered on FLSD Docket 01/15/2020 Page 2 of 6



         MR. FREEDMAN: Also, Your Honor, I do believe it's worth noting that the
         defendant has made it quite clear that they intend to challenge the Court's current
         order with Judge Bloom, and while we are confident it will be upheld, we do need
         to prepare in the event it is not.
         THE COURT: Understood.
  November 20, 2019 Hearing Tr. 15:7-12, attached as Exhibit A. Plaintiffs’ motion [D.E. 377] is

  nothing more than an attempt to delay trial, which should “be granted only on exceptional

  circumstances.” Local Rule 7.6.

         Furthermore, in violation of Local Rule 7.6’s requirements, plaintiffs failed to submit an

  “affidavit setting forth a full showing of good cause . . . .” Instead, plaintiffs make a number of

  misrepresentations to justify another continuation of the trial date.

         First, plaintiffs again misrepresent confidential settlement communications that they had

  with a non-party. Specifically, plaintiffs characterize their confidential settlement

  communications with that non-party as a “settlement diversion,” and then falsely state that they

  were informed that defendant could no longer finance a settlement. That statement is entirely

  untrue. The reason the settlement failed is a direct result of plaintiffs’ never-ending and

  unrealistic demands. Moreover, this Court had expressly denied any request for a continuance of

  trial based on settlement discussions. See D.E. 286 and 289. In any event, plaintiffs’ continued

  reliance on confidential settlement discussions for relief that they seek is inappropriate when

  they are prohibited from revealing the details of those discussions.

         Second, plaintiffs argue that the Order “recognized” that complying with the current

  discovery deadline may be an issue, and that the Court “would ‘extend the discovery period’ in

  ‘order to permit the Plaintiffs to conduct additional discovery beyond the presently set discovery

  cutoff.’” Motion at 3. The Order did not say that. The Order expressly stated that the Court

  would not impose additional sanctions if, by February 3, 2020, defendant notified the Court that


                                                    2
Case 9:18-cv-80176-BB Document 379 Entered on FLSD Docket 01/15/2020 Page 3 of 6



  he had received from a third party the information necessary to unlock the encrypted file and

  produced the list of his bitcoin holdings. Order at 22. Yesterday, defendant notified the Court

  that he had received from a third party the information necessary to unlock the encrypted file and

  that he has produced a list of his bitcoin holdings to plaintiffs. See D.E. 376.

         Despite defendant’s notice and production, plaintiffs seek far more than what the Order

  stated would be additional sanctions had defendant not filed the notice and produced the list of

  bitcoin holdings. Specifically, plaintiffs seek a 90-day extension of the discovery deadline for

  plaintiffs to take unilateral discovery; 20 days to figure out which of their hundreds of discovery

  requests they wish to renew or ask the Court to revisit; 60 additional days for plaintiffs to submit

  new expert reports; and a 90-day continuation of trial. Each of these extensions of time and

  requests for additional unilateral discovery are additional unwarranted sanctions and are sought

  solely for the purpose of delay.

         Plaintiffs’ request for another 90 days of discovery that only plaintiffs are permitted to

  propound is unfair, excessive, not proportionate to the needs of the case, and violate fundamental

  fairness and due process. Plaintiffs’ request to revisit past discovery and renew prior discovery

  requests is also outside the scope of the needs of the case based on the produced list of bitcoin

  holdings and is contrary to the Order. The requested expansion of the scope of discovery and an

  extension of time to permit plaintiffs to engage in that unilateral discovery will have the direct

  effect of starting plaintiffs’ discovery period anew. Indeed, discovery related to the “core issues”

  will be complete on January 17 (except for the depositions that were postponed).

         Plaintiffs have not been foreclosed from relevant discovery in this case, including

  discovery requested during the January 9 hearing. Plaintiffs’ unbridled discovery requests on the

  eve of the close of discovery were not reasonable and not proportionate to the needs of the case.



                                                    3
Case 9:18-cv-80176-BB Document 379 Entered on FLSD Docket 01/15/2020 Page 4 of 6



  The Magistrate Judge justifiably denied those discovery requests. The only reason for plaintiffs’

  request for more discovery is to engage in character assassination by looking for purportedly

  altered documents all over the world that have absolutely nothing to do with this case.

  Defendant’s issues in other proceedings and in other countries are not probative about the core

  issues in this case. Simply put, defendant is not on trial for everything he’s ever done, and

  plaintiffs should not be allowed to engage in a fishing expedition to support plaintiffs’ flagship

  trial theme that defendant is a bad person. In fact, plaintiffs’ trial strategy was illustrated last

  Sunday during the deposition of Lynn Wright, defendant’s ex-wife, who testified that she is the

  “W” in plaintiff W&K and that she is a shareholder of the company. 1 Unhappy with that

  testimony, plaintiffs questioned Ms. Wright about the personal and intimate reasons for her

  divorce and the dates of her serious medical exams in scheduling her deposition. The questions

  were mean spirited and insensitive and visibly caused the witness personal stress during the

  deposition. There is a reason that the Local Rules provide for a specified limited time for

  discovery (eight months before the Sanction Order is a lot for any case). One of the purposes is

  to streamline discovery to the core issues in the case. Plaintiffs’ requested relief undermines the

  need and purpose of the Local Rule and Scheduling Order.

            Plaintiffs’ request for a 90-day extension of the trial date is also unjustified and there is

  no good cause to continue trial. Specifically, plaintiffs ask for a trial to be delayed until June.

  Defendant lives in London, and he has already cancelled for a year the dissertation for his PhD to

  attend mediation, deposition, and hearing. He planned his affairs in line with the Court’s current

  scheduling order. Defendant is scheduled to present his dissertation from June 8-12 and June 15-




  1
      These facts bear on defendant’s subject-matter jurisdiction challenge.
                                                       4
Case 9:18-cv-80176-BB Document 379 Entered on FLSD Docket 01/15/2020 Page 5 of 6



  19 in Leicester, England. The graduate conference is only once a year. If he misses it, he will not

  be able to complete his PhD qualifications. 2

         Third, plaintiffs misrepresent that they just learned that nChain “acquired, with full

  knowledge of plaintiffs potential claims, much of the IP at issue in this case.” Motion at 5.

  Plaintiffs have always known of nChain, formerly nCrypt, see Motion at n.4, and that nChain

  acquired intellectual property from defendant years ago. This transaction was reported in the

  news, and, before filing this lawsuit, plaintiff Ira Kleiman discussed the transaction with an

  Australian liquidator for the purpose of convincing the liquidator to pursue claims. See, e.g., D.E.

  144-3.3 Tellingly, the liquidator declined to do so because then, as now, plaintiffs have no

  evidence to support their claims. Defendant also notes that the deadline to add parties lapsed on

  July 10, 2018.4

         If the Court were inclined to grant plaintiffs’ requests, any additional discovery or expert

  opinions should be limited to the list of bitcoin holdings that plaintiffs have received. That would

  not warrant a 90-day continuation of trial, the renewal or revisiting of the 195 documents

  requests and well over 25 interrogatories, an additional 90 days of discovery for plaintiffs only,

  or 60 days for plaintiffs to serve new expert reports.




  2
    Notably, the PhD that defendant will complete concerns the regulatory capture and control of
  bitcoin, to ensure that people pay tax and that money laundering can be controlled, and that
  violators in the misuse of bitcoin for illegal purposes can be brought to justice under the rule of
  law. This is essential to defendant’s life work and postponement of its completion for another
  year would be unfairly prejudicial.
  3
    Plaintiff Ira Kleiman had many email exchanges with the liquidator; this is one that was already
  filed in the docket. In another such email, he actually gathers the news articles regarding nChain
  and sends them to the liquidator.
  4
    This date is from the original scheduling order. Subsequent scheduling orders did not amend
  this deadline.
                                                    5
Case 9:18-cv-80176-BB Document 379 Entered on FLSD Docket 01/15/2020 Page 6 of 6



         Rather than engaging in a whole new (and third) discovery period, defendant requests

  that, if the Court determines that any of the requested extensions are warranted, that the Court

  limit any discovery or expert reports discovery related to the defendant’s list of bitcoin holdings.

  Defendant also requests that the Court shorten the deadlines that plaintiffs propose in their

  motion (90 days of additional discovery is unreasonable), permit reciprocal discovery as for

  fundamental fairness and due process, and hold the parties to the present trial period or a trial

  period within 30 days thereof.

                                                        Respectfully submitted,

                                                        RIVERO MESTRE LLP
                                                        Attorneys for Dr. Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email: amcgovern@riveromestre.com
                                                        Email: arolnick@riveromestre.com
                                                        Email: bpaschal@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085
                                                        AMANDA MCGOVERN
                                                        Florida Bar No. 964263
                                                        BRYAN L. PASCHAL
                                                        Florida Bar No. 091576

                                   CERTIFICATE OF SERVICE

         I certify that on January 15, 2020, I electronically filed this document with the Clerk of
  the Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                      _ /s/Andres Rivero
                                                                         ANDRES RIVERO


                                                    6
